Citation Nr: 0708437	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the residuals of a torn 
rotator cuff of the right shoulder due to VA surgery 
performed in May 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1953 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in December 2003 but was remanded in order 
to provide the veteran notice in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The Board obtained an opinion from the Veterans Health 
Administration (VHA) in December 2006.


FINDINGS OF FACT

1.  The veteran underwent right shoulder surgery to repair a 
torn rotator cuff at a VA facility in May 2000.

2.  Medical evidence establishes that the veteran's right 
shoulder disability increased in severity following surgery.  

3.  The increase in severity of the veteran's right shoulder 
disability was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on part of the VA; and was reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a torn 
rotator cuff of the right shoulder due to VA surgery 
performed in May 2000 have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Given the 
similarities between claims for service connection and claims 
for compensation under 38 U.S.C.A. § 1151, the Board will 
assume that the provisions of Dingess apply in this case, 
with the difference being that the third element now requires 
evidence of a connection between the veteran's disability and 
fault on the part of VA in the treatment provided.  

The veteran was provided with VCAA notice by letters dated in 
February 2004 and May 2005.  The May 2005 letter told the 
veteran what evidence was needed to substantiate the claim 
for compensation under 38 U.S.C.A. § 1151.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter notified him that it was his duty to send any 
additional evidence he might have to substantiate his claim.  
This met the requirement to notify the veteran to send any 
relevant evidence in his possession.  In January 2007, he 
reported that he had not additional evidence to submit.

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the in October 2005 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's VA surgical and hospital records have 
been obtained.  VA has obtained medical opinions relevant to 
the claim.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist requirements of the VCAA 
have been satisfied. 

The veteran contends that his right shoulder disability was 
aggravated as a result of surgery at a VA facility in May 
2000.  He notes that he was scheduled to undergo arthroscopic 
surgery to repair a rotator cuff tear.  However, the veteran 
argues that once the surgery was begun, the doctor discovered 
that the tear was too massive to be repaired arthroscopically 
and decided to open the shoulder.  She was still unable to 
complete the repair, and tore a muscle in his shoulder.  The 
veteran also claims that the VA doctor let an intern perform 
part of the surgery, and that this contributed to the poor 
result.  

The veteran further notes that he developed a hematoma in the 
shoulder a couple of weeks after the surgery, which was 
believed to be the result of his use of Coumadin; but he 
points out that this medication was discontinued about a week 
before his surgery.  He believes that the VA doctor not only 
went beyond the arthroscopic surgery the veteran gave her 
permission to do, but that his increased disability is the 
result of her errors in judgment and lack of skill in 
performing the surgery.  

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Many of the facts in this case are not in dispute, and can be 
briefly summarized.  The veteran injured his right shoulder 
in the summer of 1999 while trying to crank a lawnmower.  A 
January 2000 arthrogram indicated a torn rotator cuff.  The 
veteran underwent conservative treatment, which included 
therapy and cortisone injections, but his pain and overall 
condition became worse.  The veteran then underwent surgery 
at a VA facility in May 2000.  

The surgery was initially an arthroscopic evaluation for a 
rotator cuff tear, then an open acromioplasty and attempt at 
repairing a four to five centimeter massive rotator cuff 
tear.  This included open debridement of the cenobium, the 
edges of the rotator cuff tendon and the acomion.  There was 
also an attempt at freeing the rotator cuff muscle and sewing 
it back to the humerus.  Once it was determined that this 
could not be done, the surgery was abandoned.  

During the veteran's recovery, there was no record of 
excessive pain or swelling prior to his discharge from the 
hospital.  Pain was first noted six days after discharge when 
a knot in the shoulder was diagnosed as a hematoma.  The 
range of motion of the right shoulder was generally less 
after the surgery than before.  August 2000 records indicate 
that therapy had been unable to increase the active range of 
motion.  

The veteran says that his pain was worse following the 
surgery than before.  

Private medical records state that there was little that 
could be done to improve the veteran's range of motion of the 
right shoulder.  His surgical options include arthrodesis, 
hemi-arthroplasty, or an additional attempted repair.  The 
veteran has elected to continue nonsurgical treatment to this 
point.  

The evidence includes numerous examinations and treatment 
records from both private and VA doctors.  These clearly show 
that the veteran's right shoulder disability increased in 
severity following the May 2000 VA surgery, as he had 
decreased range of motion and strength with increased pain.  

The evidence must also show that the additional disability is 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  38 U.S.C.A. § 1151.

In February 2001, a lengthy opinion was obtained from Dr. 
J.A.C. of a VA Department of Orthopedic Surgery in 
conjunction with a tort claim filed by the veteran against 
VA.  The veteran was noted to have a proven rotator cuff tear 
and early degenerative arthritis with a cyst formation both 
at the insertion of the rotator cuff and in the joint.  The 
doctor noted that the surgery resulted in a poorer outcome 
than the veteran's preoperation condition.  

Dr. J.A.C. stated that preoperatively the veteran had been 
treated appropriately with conservative care.  Anti-
inflammatories could not be used because of the veteran's use 
of Coumadin.  The veteran, however, continued to get 
progressively worse, so surgery was proposed and accepted by 
him.  The doctor observed that a note in the surgical records 
shows that complications were discussed with the veteran, but 
these complications were not listed.  The doctor concluded 
that that the veteran had received appropriate therapy and 
medication prior to the surgery, and that there had been no 
deviation from the standard of care.  

The doctor noted that the May 2000, surgery involved a 
shoulder arthroscopy, open debridement of the cenobium, the 
edges of the rotator cuff tendon and the acromion.  There was 
also an attempt at freeing up the rotator cuff muscle and 
sewing it back to the humerus, but this could not be done, so 
that aspect of the surgery was abandoned.  Dr. J.A.C. found 
that these actions were appropriate.  He noted that the 
veteran basically had a shoulder decompression and 
debridement, which was an accepted method of treating massive 
rotator cuff tear surgically.  

Dr. J.A.C. added that after surgery the veteran was seen by 
physical therapy and started on appropriate therapy.  There 
was no record of excessive pain or excessive swelling until 
discharge in spite of the use of Coumadin.  The first notice 
of pain by physicians was on June 9, 2000, when a knot was 
reported in his shoulder and a diagnosis of hematoma was made 
secondary to Coumadin or a possible deltoid tear.  The 
doctor's review of the records showed that the deltoid was 
treated properly during surgery, so any hematoma in the 
deltoid was secondary to minor injury and Coumadin, and not 
defective repair.  An ultrasound showed that the hematoma was 
located in soft tissue and not the joint.  The veteran was 
again started on range of motion therapy.  Dr. J.A.C. noted 
that as late as June 23, 2000, the veteran's range of motion 
measurements were not much different than before the surgery.  
The doctor did not know if the hematoma created an injury to 
the axillary nerve or to the deltoid fibers themselves, 
although his subsequent treatment suggested an injury to the 
deltoid.  

In summary, Dr. J.A.C. opined that in reviewing the entire 
case, he could see no deviation from the standard of care.  
Some additional information was needed regarding the status 
of the deltoid, but he again opined that there was no 
deviation of standard of care for the surgery.  The 
additional injury to the shoulder might have been caused 
secondary to the bleeding complication with the veteran on 
Coumadin, which was a very well known complication.  

In a November 2005 letter the veteran's private doctor, 
G.I.G., stated that he had been asked to offer an opinion as 
to whether or not the veteran's right shoulder disability had 
worsened after the VA surgery, and that he had replied the 
disability had become worse.  He clarified that he had not 
been asked to comment on the appropriateness of the care 
delivered.  

The December 2006 Veterans Health Administration opinion was 
provided by a physician in a VA Department of Orthopedic 
Surgery who was not involved in the veteran's treatment.  He 
reviewed the claims folder prior to rendering his opinion.  
The physician opined that the surgery did result in a 
decrease in right shoulder function, specifically an 
inability to perform overhead activity.  The primary reason 
for the decrease in function was a natural progression of the 
massive rotator cuff tear.  The examiner stated that the 
surgery was appropriate, and that there was no error in 
judgment or carelessness.  He observed that it had not been 
possible to perform a repair of the massive rotator cuff 
tear, and that this was not foreseeable prior to the surgery.  

The veteran had now developed a rotator cuff arthropathy, 
which the physician found was responsible for his present 
symptoms of weakness, pain, and inability to lift his hand 
over his head.  This was the result of the loss of function 
of the rotator cuff, with the net result being an unstable 
pathological situation leading to further degeneration.  The 
examiner added that cuff tear arthropathy represents the end 
stage of rotator cuff disease, and that this was a common 
entity in patients of the veteran's age.  The absence of the 
rotator cuff with secondary instability and degenerative 
changes made reconstruction difficult.  In summary, it was 
his opinion that the VA surgery did not produce the 
disability that was currently present.  

Analysis

The evidence demonstrates that the veteran's right shoulder 
disability increased in severity following the May 2000 VA 
surgery.  However, there is no competent evidence that the 
increase was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
an event which was not reasonably foreseeable.  

The evidence contains only two medical opinions that address 
the standard of care given to the veteran immediately before, 
during and after his surgery.  Both of these opinions have 
stated that the care given to the veteran was proper.  The 
February 2001 opinion found that there was no deviation from 
the proper standard of care in the treatment provided to the 
veteran.  The December 2006 VHA opinion states that there was 
no error in judgment or carelessness, and that the inability 
to repair the tear was not entirely foreseeable prior to the 
surgery.  Although that physician reported that the massive 
rotator cuff tear was not foreseeable prior to surgery, 
compensation under 38 U.S.C.A. § 1151 would require that the 
unforeseen event be a consequence of VA treatment.  There is 
no evidence that the rotator cuff tear was a consequence of 
VA treatment.

Therefore, the Board must conclude that there was no error on 
the part of VA regarding the veteran's treatment and that 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is not demonstrated.  

The Board notes the veteran's belief that the increase in 
severity of his right shoulder disability was the result of 
mistakes by VA during the surgery.  However, the veteran is a 
layperson, and is not shown to have the necessary medical 
expertise to express an opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
medical opinions that address the pertinent questions have 
found no error on the part of VA.  Because the competent 
opinions are against the claim, the evidence is not so evenly 
balanced as to give rise to reasonable doubt, and the claim 
is denied. 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a torn rotator cuff 
of the right shoulder due to VA surgery performed in May 2000 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


